Citation Nr: 1221488	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-40 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include macular degeneration.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to service connection for macular degeneration.

The Veteran testified before the undersigned at a May 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In May 2012, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The report of an August 2011 VA examination reflects that the Veteran had received treatment for vision problems at a VA Medical Center in New York, New York in February 2011.  He was also scheduled for follow up treatment for vision problems 6 months following the date of the August 2011 VA examination.  The most recent treatment records in the Veteran's claims file are dated in September 2010 and are contained in the New York Vista electronic records system.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system. 

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran contends that his current bilateral eye disability, diagnosed as macular degeneration, is related to sunlight exposure in service.  

The optometrist who conducted an August 2011 VA examination opined that the Veteran's current eye disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the chief risk factors for macular degeneration were advanced age and genetic predisposition.  The Age Related Eye Disease Study had also identified smoking as an important risk factor and there was considerable evidence correlating macular degeneration with systemic vascular disease.  Although the oxidizing effect of solar radiation had been postulated as a mechanism for the development of macular degeneration, no well-designed epidemiological study had convincingly identified exposure to sunlight as a bonafide risk factor.  For example, medical literature cited by the examiner did not support a conclusion that sunlight exposure had a deleterious effect on age-related macular degeneration.

Thus, the examiner concluded that it was not very likely that the Veteran's service on the deck of a ship in World War II was responsible for the development of macular degeneration in the left eye in his 50s and in the right eye in his 70s.  It was more likely that his genetic predisposition and history of smoking had made a significant contribution.

Subsequent to the August 2011 VA examination, the Veteran submitted medical literature that suggests a possible link between sunlight exposure and age-related macular degeneration.  He also submitted a letter from Rose Lombardo, M.D., which includes an opinion as to the etiology of his macular degeneration; however this opinion is equivocal.  VA examination's must be fully informed and based on consideration of an accurate record.  Colayong v. West, 12 Vet. App. 524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 (1999).  Accordingly, the examiner who conducted the August 2011 VA examination should be given an opportunity to review this additional evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a bilateral eye disability contained in the New York Vista electronic records system from September 2010 to the present.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the August 2011 VA examination to review the claims file, including this remand, and provide an opinion as to the etiology of the Veteran's current bilateral eye disability.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral eye disability (any eye disability diagnosed since January 2008) had its onset in service, is related to his reported sunlight exposure in service, or is otherwise the result of a disease or injury in service.

The opinion provider should identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities.

The opinion provider should also identify those diagnosed eye disabilities, whether diagnosed in service or otherwise, that are congenital conditions.  If any eye disability is a congenital condition, the opinion provider should opine as to whether the condition is a congenital defect or disease.

In formulating the above-requested opinion, the opinion provider must acknowledge and discuss the Veteran's reports of sunlight exposure in service, the medical literature submitted by the Veteran (article entitled "Macular Degeneration" printed in October 2011), and Dr. Lombardo's May 2012 opinion.  

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The opinion provider is advised that the Veteran is competent to report in-service sunlight exposure, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

If the August 2011 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran should be afforded a new VA eye examination to obtain the necessary opinion.

3.  The agency of original jurisdiction (AOJ) should review the opinion/examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



